|N THE UNITED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

AQU|LES CONDE-SHENERY, : Civil No. 3:18-cv-929
Piaimirr § (Judge rviariani)
v. l
C.O. SNOW, et a/.,
Defendants
MEMORANDUM
l. Background
Plaintiff, Aqui|es Conde-Shenery, (“Plaintift”’), initiated the instant action pursuant to
42 U.S.C. § 1983 against correctional officers at the l\/lonroe County Correctional Faciiity.
(Doc. 1). Plaintiff alleges that the correctional officer Defendants used excessive force on
him causing injuries, made him shower with shackles and handcuffs, and made him sleep
without a mattress for several days. (ld.).
Present|y pending before the Court are P|aintiff’s motions to appoint counse|. (Docs.
15, 47). For the following reasons, the motions for appointment of counsel will be denied
without prejudice.
ll. Discussion
Although prisoners have no constitutional or statutory right to appointment of counsel
in a civil case, the Court has discretion “to request an attorney to represent any person

unable to afford counsel.” 28 U.S.C. § 1915(e)(1); Parham v. Johnson, 126 F.3d 454, 456-

57 (3d Cir. 1997); Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v.
Grace, 6 F.3d 147, 153 (3d Cir. 1993). The United States Court of Appeals for the Third
Circuit has stated that the appointment of counsel for an indigent litigant should be made
when circumstances indicate “the likelihood of substantial prejudice to him resulting, for
example, from his probable inability without such assistance to present the facts and legal
issues to the court in a complex but arguably meritorious case.” Smith-Bey v. Petsock, 741
F.2d 22, 26 (3d Cir. 1984).

The initial determination to be made by the Court in evaluating the expenditure of the
“precious commodity” of volunteer counsel is whether the case has some arguable merit in
fact or |aw. Montgome)y, 294 F.3d at 499. |f a plaintiff overcomes this threshold hurd|e,
other factors to be examined are:

(1) the plaintiffs ability to present his or her own case;

) the difficulty of the particular legal issues;
(3) the degree to which factual investigation will be necessary and the

ability of the plaintiff to pursue investigation;

(4) the plaintiffs capacity to retain counsel on his or her own beha|f;

(5) the extent to which the case is likely to turn on credibility

determinations; and

(6) whether the case will require testimony from expert witnesses
/d. (citing Tabron, 6 F.3d at 155-57). The Third Circuit Court of Appeals added two other
factors to be taken into consideration: (1) the court’s willingness to aid the indigent party in
presenting his or her own case; and (2) the available supply of lawyers willing to accept

section 1915(e) requests within the relevant geographic area. See Gordon v. Gonzalez,

2

232 Fed. Appx. 153 (3d Cir. 2007).

Assuming that Plaintiffs claims have an arguable basis in law and fact, he fails to set
forth any special circumstances warranting the appointment of counse|. See Tabron, 6 F.3d
at 155-56. Plaintiff bases his motions on the inability to afford counsel, inability to cover the
costs of litigation, the alleged complexity of the case, his inexperience with federal civil
procedure, limited knowledge of the |aw, and limited access to the prison law library. (Docs.
15, 47, 48). However, in his pleadings, Plaintiff demonstrates the ability to properly and
forcefully prosecute his claims. Despite Plaintift"s incarceration, investigation of the facts is
not beyond his capabilities and he is familiar with the facts of his case. Moreover, the Court
notes that it does not have a large group of attorneys who would represent this action in a
pro bono capacity.

Based on the foregoing, it does not appear that Plaintiff will suffer prejudice if forced
to prosecute this case on his own. The Court’s duty to construe pro se pleadings liberal|y,
Haines v. Kerner, 404 U.S. 519 (1972), Ri/ey v. Jeffes, 777 F.2d 143, 14748 (3d Cir. 1985),
coupled with Plaintiffs apparent ability to litigate this action, militate against the appointment
of counsel. Accordingly, the motions for appointment of counsel will be denied, however
said denial will be without prejudice. As the Court in Tabron stated,

[A]ppointment of counsel under § 1915(d) may be made at any point in the

litigation and may be made by the district court sua sponte even if it does

not appear until trial (or immediately before trial) that an indigent litigant is not
capable of trying his or her case, the district court should consider

3

appointment of counsel at that point.
Tabron, 6 F.3d at 156-57. Therefore, in the event that future proceedings demonstrate the
need for counsel, the matter may be reconsidered either sua sponte or upon motion of
Plaintiff.

A separate Order shall issue.

Date: January? ,2019

 

United States District Judge

